Opinion filed October 7, 2010




                                               In The


   Eleventh Court of Appeals
                                             __________

                                       No. 11-10-00219-CV
                                           __________

                         IN THE MATTER OF THE ESTATE OF
                         IDA BALDWIN DENISON, DECEASED


                              On Appeal from the 39th District Court
                                     Stonewall County, Texas
                               Trial Court Cause No. 4222-A/4222-B

                              MEMORANDUM OPINION
         Bobby M. Denison has perfected an appeal in this case. When he filed his notice of appeal
on May 14, 2010, Denison did not file an affidavit of inability to pay court costs. Both the clerk of
the trial court and the court reporter have informed this court in writing that Denison has failed to
comply with the requirements of TEX. R. APP. P. 35.1.
         On August 23, 2010, the clerk of this court wrote the parties advising them of the status of
the record. Denison was directed to respond by making the necessary arrangements for the filing of
the appellate record. There has been no response to our August 23 letter, and the record has not been
filed.
         Therefore, the failure to file the appellate record appears to be due to Denison’s actions. The
appeal is dismissed. TEX. R. APP. P. 37.2.


October 7, 2010                                         PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.